DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions 
Election/Restrictions
2.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
	Group I, Claims 1-10, 23-32, 45, and 47 drawn to a method for displaying recommended POI data, classified in Class G06F16/29.
Group II, Claims 11-22, 33-44, 46, and 48 drawn to a method for categorizing POI data, classified in Class G06F16/285.
3.	The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different modes of operation, different functions, or different effects (MPEP § 806.04, MPEP § 808.01).  In the instant case the different inventions have different modes of operations.
4.	Because these inventions are distinct for the reasons given above and the search required for Group I is not required for the other Groups, restriction for examination purposes as indicated is proper.
5.	Because these inventions are distinct for the reasons given above and have acquired a separate status in the art because of their recognized divergent subject matter, restriction for examination purposes as indicated is proper.
6.	Because these inventions are distinct for the reasons given above and have acquired a separate status in the art as shown by their different classification, restriction for examination purposes as indicated is proper.

8.	 Applicant is reminded that upon cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 C.F.R. & 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least on claim remaining in the application.  Any amendment of inventorship must be accompanied by a diligently-filed petition under 37 C.F.R. & 1.48(b) and by the fee required under 37 C.F.R. & 1.17(h).
9.	  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahesh Dwivedi whose telephone number is (571) 272-2731.  The examiner can normally be reached on Monday to Friday 8:20 am – 4:40 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached (571) 272-4034.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Mahesh Dwivedi
Primary Examiner
Art Unit 2168
February 02, 2022
/MAHESH H DWIVEDI/Primary Examiner, Art Unit 2168